Poch, J. This matter coming on to be heard upon the motion of Respondent to dismiss the claim herein, and it appearing to the Court that Claimant has received due notice of said motion, and the Court being fully advised in the premises; Finds that this Court has no jurisdiction to review this administrative decision of the Division of Unemployment Insurance of the Department of Labor. It is hereby ordered that the motion of Respondent be, and the same is, hereby granted and the claim herein is hereby dismissed with prejudice.